                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



STEPHEN ELLIOTT,
                                     Plaintiff,

                      - against -
                                                             Oral Argument Requested
MOIRA DONEGAN, and JANE DOES (1–30),
                                                             No. 1:18-cv-05680-LDH-SJB
                                     Defendants.




    JOINT MOTION TO FILE REDACTED SUMMARY JUDGMENT MATERIALS



Andrew T. Miltenberg                               Roberta A. Kaplan
Nicholas E. Lewis                                  Joshua Matz
Phil Byler                                         Raymond P. Tolentino
N ESENOFF & M ILTENBERG , LLP                      K APLAN H ECKER & F INK LLP
363 Seventh Avenue, Fifth Floor                    350 Fifth Avenue, Suite 7110
New York, New York 10001                           New York, New York 10118
(212) 736-4500                                     (212) 763-0883
amiltenberg@nmllplaw.com                           rkaplan@kaplanhecker.com
nlewis@nmllplaw.com                                jmatz@kaplanhecker.com
pbyler@nmllplaw.com                                rtolentino@kaplanhecker.com
Attorneys for Plaintiff Stephen Elliott            Attorneys for Defendant Moira Donegan



Served on June 2, 2021
                                          PRELIMINARY STATEMENT

         On May 21, 2021, Defendant Moira Donegan filed a fully briefed motion for targeted

summary judgment based on immunity under the Communications Decency Act. See ECF Nos.

88-90. Because the briefs and accompanying documents were shot through with confidential

material under the governing Confidentiality Order, see ECF No. 74-1(f), and consistent with oral

guidance from Judge DeArcy Hall’s courtroom deputy, the parties filed the motion and all

accompanying documents under seal. On May 25, 2021, the Court directed the parties to submit

“a redacted version of the motion for summary judgment and accompanying briefs on the public

docket and a companion motion to seal.” Order by Magistrate Judge Sanket J. Bulsara on May 25,

2021. In light of that order, the parties have revisited the summary judgment materials and jointly

determined that only certain portions of the summary judgment record may properly be redacted

under the standard set forth in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir 2006). 1

Accordingly, the parties have filed a redacted version of the summary judgment materials and

respectfully seek leave to file the redacted portions of those materials under seal. 2

                                                 ARGUMENT

         The Second Circuit applies a three-part test to determine if documents may remain under

seal: “First, the court must determine whether the documents are indeed judicial documents, to

which the public has a presumptive right of access.” Nycomed US, Inc. v. Glenmark Generics, No.

8 Civ. 5023, 2010 WL 889799, at *2 (E.D.N.Y. Mar. 8, 2010) (citing Stern v. Cosby, 529 F. Supp.

2d 417, 420 (S.D.N.Y. 2007)). Second, “the court must determine . . . whether the presumption is

an especially strong one that can be overcome only by extraordinary circumstances or whether the


1
 Counsel for each party conducted the targeted redactions for their respective summary judgment papers.
2
 Because the Court’s order directed only that the parties file “a redacted version of the motion for summary judgment”
and “a companion motion to seal,” the parties have not separately submitted unredacted versions of the motion for
summary judgment and related papers, but would of course be prepared to do so expeditiously if directed by the Court.

                                                          2
presumption is a low one that amounts to little more than a prediction of public access absent a

countervailing reason.” Id. “Third, once the weight of the presumption is determined, a court must

balance competing considerations against it.” Id.

       Here, the first two steps broadly weigh in favor of disclosure of the summary judgment

papers. See Brown v. Maxwell, 929 F.3d 41, 47 (2d Cir. 2019) (“[I]t is well-settled that ‘documents

submitted to a court for its consideration in a summary judgment motion are—as a matter of law—

judicial documents to which a strong presumption of access attaches, under both the common law

and the First Amendment.’” (quoting Lugosch, 435 F.3d at 121)). At the third step, however, the

Court must “balance competing considerations—including but not limited to . . . the privacy

interests of those resisting disclosure—against the presumption in favor of public access.”

Kavanaugh v. Zwilling, 997 F. Supp. 2d 241, 256 (S.D.N.Y. 2014) (cleaned up). Among the factors

this Court may consider in evaluating the privacy interests at stake in this case are: “(1) the privacy

interest of ‘innocent third parties,’ which constitute a ‘venerable common law exception to the

presumption of access’; (2) ‘the degree to which the subject matter is traditionally considered

private rather than public,’ a determination in which ‘family affairs, illness, embarrassing conduct

with no public ramifications, and similar matters will weigh more heavily against access than

conduct affecting a substantial portion of the public’; and (3) ‘the nature and degree of the injury’

that will be caused by revealing the information.’” Roberts v. Lederman, No. 4 Civ. 33, 2004 WL

2238564, at *7 (E.D.N.Y. Oct. 4, 2004) (quoting United States v. Amodeo, 71 F.3d 1044, 1050-51

(2d Cir. 1995)).

       Here, those considerations justify the targeted redactions proposed by the parties. Ms.

Donegan and unnamed third parties have compelling, specific privacy concerns that override the




                                                  3
public’s presumptive interest in disclosure of the unredacted summary judgment filings. To protect

those privacy concerns, the parties have proposed limited redactions covering these topics:

           •   Ms. Donegan’s current and former address, see Exhibit B 5:2-5:3, 16:24-16:25;

           •   Information that might reveal the identity of individuals who entered information
               into the Spreadsheet, see Exhibit B 11:3-11:17, 12:11-12:14, 37:21-37:22, 78:18-
               79:2, 99:4-99:5; see also Exhibits C-G;

           •   Information concerning the identity of individuals who input information into Mr.
               Elliott’s entry in the Spreadsheet, see Exhibit B 96:13-97:15;

           •   Discussions of unrelated confidential legal matters, see Exhibit B 109:12-109:22,
               117:3-117:18; and

           •   Sensitive commercial information (covered by nondisclosure obligations) related
               to Ms. Donegan’s unpublished book manuscript, see Plaintiff’s Exhibit 3.

       Disclosure of information on any of these topics would needlessly undermine the privacy

interests of Ms. Donegan and other third parties and would pose a substantial risk of injury—

including through additional harassment, public embarrassment, reputational harm, and possible

safety concerns. See Nycomed, 2010 WL 889799, at *8. As the Second Circuit has emphasized,

where court documents contain highly sensitive personal information (including information that

relates to experiences or allegations of sexual assault or abuse), courts must take special account

of the privacy interests of defendants and innocent third parties in determining whether the public

should be able to access those documents. See, e.g., Mirlis v. Greer, 952 F.3d 51 (2d Cir. 2020)

(reversing district court decision that allowed the public to access video testimony of a witness

recounting their experience of sexual assault); Application of Newsday, 895 F.2d 74, 79-80 (2d

Cir. 1990) (reasoning that “the privacy interests of innocent third parties as well as those of

defendants . . . should weigh heavily in a court’s balancing equation” and the district court properly

did so by “redact[ing] references to innocent third parties” (quotation omitted)); Amodeo, 71 F.3d

at 1051 (“Courts have long declined to allow public access simply to cater ‘to a morbid craving

                                                  4
for that which is sensational and impure.’” (quoting In re Caswell, 29 A. 259, 259 (1893)).

Consistent with that precedent, this Court has already taken steps to protect the privacy interests

of Ms. Donegan and other third parties. See Transcript of Telephone Conference before the

Honorable Sanket J. Bulsara at 12:3-12:8, Elliott v. Donegan, No. 18 Civ. 5680 (S.D.N.Y. Jan. 5,

2021), ECF No. 81. Permitting the parties’ narrowly tailored redactions would protect those

acknowledged privacy interests while fully respecting the public’s right of access to the summary

judgment materials.

                                          CONCLUSION

       For the foregoing reasons, the Court should grant the parties’ joint motion to file redacted

summary judgment materials. If the Court may be inclined to deny any part of this motion, and to

order that proposed redactions be lifted, the parties respectfully request a hearing on that issue.




       Dated: June 2, 2021                             Respectfully submitted,

       New York, New York                             /s/ Joshua Matz

       Andrew T. Miltenberg                               Roberta A. Kaplan
       Nicholas E. Lewis                                  Joshua Matz
       Phil Byler                                         Raymond P. Tolentino
       N ESENOFF & M ILTENBERG , LLP                      K APLAN H ECKER & F INK LLP
       363 Seventh Avenue, Fifth Floor                    350 Fifth Avenue, Suite 7110
       New York, New York 10001                           New York, New York 10118
       (212) 736-4500                                     (212) 763-0883
       amiltenberg@nmllplaw.com                           rkaplan@kaplanhecker.com
       nlewis@nmllplaw.com                                jmatz@kaplanhecker.com
       pbyler@nmllplaw.com                                rtolentino@kaplanhecker.com
       Attorneys for Plaintiff Stephen Elliott            Attorneys for Defendant Moira Donegan




                                                  5
